







Exhibit 10.2.21


INCORPORATED TERMS
DATED AS OF JANUARY 22, 2018
TO
RESTRICTED STOCK UNIT AGREEMENT




The following are the “Incorporated Terms” referred to in the instrument
entitled “Restricted Stock Unit Agreement” which refers to these Incorporated
Terms and which has been signed by the Company and the Employee (the “Base
Instrument”). The Incorporated Terms and the Base Instrument constitute a single
agreement. The Incorporated Terms dovetail with the Base Instrument; because the
last section of the Base Instrument is Section 1, the Incorporated Terms begin
with Section 2.


2.    Release Date.


(a)    (i)    The “Release Date” is generally the date on which the property
underlying RSUs shall be released and settled. The number of RSUs for which a
Release Date will occur on the date set forth or contemplated after “RSUs
Release Date” in the Base Instrument shall be the product of (I) the Number of
RSUs Granted and (II) the Vesting Percentage. Such number of RSUs shall be
rounded down to the nearest whole RSU.


(ii)    As used herein, the following terms have the following meanings:


(A)    “Adjusted Book Value Per Share” as of a particular year-end means the
Preliminary Adjusted Book Value Per Share, adjusted to eliminate: (I) the net of
tax effect on book value per share resulting from repurchases of convertible
debt; and (II) the effect on book value per share resulting from any purchase of
the Company’s common stock (“Stock”), except that for shares repurchased that do
not exceed the number of shares issued in a repurchase of convertible debt, the
change shall be limited to the difference between the average share repurchase
price and the average value under generally accepted accounting principles in
the United States (“GAAP”) of the shares issued in the repurchase.


(B)    “Beginning Adjusted Book Value Per Share” means the number specified as
such in the Base Instrument.


(C)    “Cumulative Adjusted Book Value Per Share Growth Target” means the number
specified as such in the Base Instrument.


(D)    “Cumulative Growth” means with respect to the date set forth or
contemplated after “RSUs Release Date” in the Base Instrument, the Adjusted Book
Value Per Share at the end of the immediately prior fiscal year of the Company
minus the Beginning Adjusted Book Value Per Share. If such difference is less
than zero, then the Cumulative Growth shall be equal to zero.


(E)    “Cumulative Growth Achievement Percentage” means the quotient of (I) the
Cumulative Growth divided by (II) the Cumulative Adjusted Book Value Per Share
Growth Target.


(F)    “Number of RSUs Granted” means the number referred to in Section 1(a) in
the Base Instrument.
        
(G)    “Preliminary Adjusted Book Value” as of a particular year-end means the
shareholders’ equity calculated in accordance with GAAP and reported in the
Company’s balance sheet in the Annual Report on Form 10-K, adjusted as follows:
(I) to eliminate the accumulated other comprehensive income (loss) reflected on
the GAAP balance sheet; and (II) with respect to litigation accruals and
payments, to eliminate the net of tax impact to shareholders’ equity related to
the establishment of an accrual, an increase in an accrual or payment for
unaccrued litigation items that have





--------------------------------------------------------------------------------





been disclosed in the Company’s Annual Report on Form 10-K, unless the Committee
determines to include such amounts in whole or in part because the exercise of
such discretion will result in a lower Adjusted Book Value; and if a decrease in
an accrual increased shareholders’ equity, the Committee may determine to
eliminate in whole or in part the net of tax impact of such decrease in accrual.


(H)    “Preliminary Adjusted Book Value Per Share” as of a particular year-end
means the quotient of (I) the Preliminary Adjusted Book Value at such year-end
divided by (II) the number of Company common shares outstanding at such year-end
as disclosed in the Company’s Annual Report on Form 10-K.


(I)    “Vesting Percentage” means the lesser of (a) one (1), and (b) the
Cumulative Growth Achie    vement Percentage.


(iii)    The foregoing notwithstanding, the Release Date shall not occur earlier
than the date on which the Committee (as defined in Section 5) approves the
Vesting Percentage. The Committee shall approve the Vesting Percentage no later
than the March 31st following the close of the year for which the Vesting
Percentage is calculated and the Release Date shall occur reasonably promptly
(but in no event more than 15 days) after the Vesting Percentage is approved.


(b)    The foregoing notwithstanding, if the Release Date falls on a day other
than a business day (which for purposes of this Section 2(b) shall mean a day
that the Company and its transfer agent are open for business), then the Release
Date shall occur on the next following business day.


3.    Transfer After Release Date; Securities Law Restrictions; Holding Period.


(a)    Notwithstanding the foregoing or anything to the contrary herein, the
Employee agrees and acknowledges with respect to any Stock delivered in
settlement of RSUs that has not been registered under the Securities Act of
1933, as amended (the “1933 Act”) and that, in the opinion of counsel to the
Company, absent such registration cannot be publicly sold or otherwise disposed
of, (i) he will not sell or otherwise dispose of such Stock except pursuant to
an effective registration statement under the 1933 Act and any applicable state
securities laws, or in a transaction which, in the opinion of counsel for the
Company, is exempt from such registration, and (ii) a legend may be placed on
the certificates or other evidence for the Stock delivered in settlement of the
RSUs to such effect.


(b)    The Employee agrees that, during the Holding Period, the Employee will
not make a Sale of the Holding Period Shares. “Holding Period” means a period
beginning on the Release Date and ending on the earlier of (i) the first
anniversary of the Release Date and (ii) the first date on which the Employee is
no longer subject to the reporting requirements of Section 16(a) of the
Securities Exchange Act of 1934 (“1934 Act”), if applicable. “Holding Period
Shares” means a number of shares of Stock for which a Release Date shall occur
that are released on such Release Date equal to the lesser of (1) 25% of the
aggregate number of RSUs that are released on the Release Date and (2) 50% of
the difference between (i) the aggregate number of RSUs that are released on the
Release Date and (ii) the aggregate number of shares that are withheld to
satisfy withholding tax requirements under Section 8(b) of this Agreement.
“Sale” means a transfer for value, except that an involuntary transfer,
including Holding Period Shares converted in a merger, is not a Sale; and it is
understood that a gift, including to an entity in which the Employee has an
interest (provided that in the case of such an entity, such entity does not make
a Sale for the remainder of the Holding Period), is not a transfer for value. At
the option of the Company, an appropriate legend may be placed on certificates
or other evidence for Stock delivered in settlement of RSUs noting the
requirements to hold such Stock imposed by this subsection. When such
requirements terminate, the Employee shall be entitled to have the foregoing
legend removed from such certificates or other evidence for Stock delivered.


4.    Termination of Employment Due to Death. If the Employee’s employment with
the Company or any of its subsidiaries is terminated because of death prior to
the RSUs Release Date, the Release Date for all RSUs shall occur as soon as
reasonably practicable after such death.







--------------------------------------------------------------------------------





5.    Forfeiture of RSUs.


(a)    If the Employee’s employment with the Company and all of its subsidiaries
is terminated prior to the RSU Release Date for any reason (including without
limitation, disability or termination by the Company and all subsidiaries
thereof, with or without cause) other than death, all RSUs shall be forfeited to
the Company on the date of such termination unless otherwise provided in
subsection (b) below, or unless the Management Development, Nominating and
Governance Committee of the Company’s Board of Directors or one or more members
of such committee to whom such committee delegates specified functions
(collectively, the “Management Development Committee”) or other Committee of
such Board administering the Plan (the Management Development Committee or such
other Committee is herein referred to as the “Committee”) determines, on such
terms and conditions, if any, as the Committee may impose, that all or a portion
of the RSUs shall continue to vest under the terms of Section 2 as if the
Employee’s employment had not terminated. Absence of the Employee on leave
approved by a duly elected officer of the Company, other than the Employee,
shall not be considered a termination of employment during the period of such
leave.


(b)    If the Employee’s employment with the Company and all of its subsidiaries
terminates by reason of retirement after reaching age 62 and after having been
employed by the Company or any subsidiary thereof for an aggregate period of at
least seven years, such retirement shall not result in forfeiture of any RSUs if
(1) the Employee’s employment with the Company or one of its subsidiaries
continues for no less than one year after the date of this Agreement, and (2) no
later than the date on which employment terminates, the Employee enters into an
agreement with the Company (which agreement shall be drafted by and acceptable
to the Company) under which the Employee agrees not to compete with the Company
and its subsidiaries during a period ending one year after the date set forth
after “RSUs Release Date” in the Base Instrument, and the Employee complies with
such agreement. If the Employee enters into such a non-competition agreement and
thereafter breaches the terms thereof, the RSUs shall be forfeited; the Employee
shall return to the Company any cash or Stock, as applicable, awarded under this
Agreement that was delivered to the Employee after the date on which such
non-competition agreement was entered into; and the Company may seek other
remedies as contemplated in such non-competition agreement. If the conditions in
the second preceding sentence are satisfied and the Employee complies with the
terms of such agreement, the Release Date for the RSUs shall be determined as
provided in Section 2, however, upon the Employee’s death, the provisions of
Section 4 shall apply as if the Employee’s employment with the Company and its
subsidiaries terminated because of such death.


(c)    Any RSUs for which a Release Date has not occurred by the date set forth
after “RSUs Release Date” in the Base Instrument (as such date may be extended
under Section 2 hereof) shall be forfeited to the Company, unless the Committee
determines otherwise as contemplated in subsection (a) above.


6.    Beneficiary.


(a)     The Beneficiary (defined below) shall be entitled to receive the Stock
to be delivered in settlement of RSUs under Section 4 as a result of the death
of the Employee. The “Beneficiary” is the person(s) who at the time of the
Employee’s death is designated as such in the Company’s Shareworks portal, or in
any successor system used by the Company for purposes of allowing the Employee
to designate a beneficiary in connection with RSUs (the “Beneficiary System”).
The Employee may from time to time revoke or change his Beneficiary without the
consent of any prior Beneficiary by making a new designation in the Beneficiary
System. The last such designation made shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Beneficiary System prior to the Employee’s death, and in no
event shall any designation be effective as of a date prior to such receipt.


(b)    If no such Beneficiary designation is in effect at the time of an
Employee’s death, or if no designated Beneficiary survives the Employee or if
such designation conflicts with law, upon the death of the Employee, the
Employee’s estate shall be entitled to receive the Stock to be delivered in
settlement of RSUs. If the Committee is in doubt as to the right of any person
to receive such property, the Company may retain the same and any distributions
thereon, without liability for any interest thereon, until the Committee
determines the person entitled thereto, or the Company may deliver such property
and any





--------------------------------------------------------------------------------





distributions thereon to any court of appropriate jurisdiction and such delivery
shall be a complete discharge of the liability of the Company therefor.


7.    Settlement; Voting Rights; Dividends and Other Distributions; Rights of
RSUs.


(a)    Settlement. Except to the extent forfeited as provided herein, on, or
reasonably promptly after, the Release Date set forth in the Base Instrument or
determined herein, RSUs shall be settled by the issuance (or transfer from
treasury) of shares of Stock equal to the number determined in Sections 2, 4 or
10, as applicable. Such issuance or transfer may be accomplished by issuance of
certificates for such Stock, by a credit into a direct registration account with
the Company’s transfer agent, or by an electronic transfer of shares to an
account maintained with a broker/dealer. Such issuance or transfer shall be made
to the Employee, or in the case of his death, to his Beneficiary.


(b)    Voting and Other Rights of RSUs. RSUs represent only the right to receive
Stock, on the terms provided herein. The Employee with respect to RSUs shall
have no rights as a holder of Stock, including the right to vote or to receive
dividends, until certificates or other evidence for such Stock are actually
delivered in settlement.


(c)    Dividend Rights. Notwithstanding the preceding subsection, to the extent
RSUs are settled on a Release Date, the Company shall make a payment in cash
equal to the aggregate amount that would have been paid as dividends on the
shares of Stock issued or transferred in settlement (before any reduction for
tax withholding) as if such shares had been outstanding on each dividend record
date on and after the Dividend Start Date specified in the Base Instrument and
prior to the date on which settlement occurs.


8.    Tax Withholding.


(a)    It shall be a condition of the obligation of the Company to deliver Stock
in settlement of RSUs, and the Employee agrees, that the Employee shall pay to
the Company upon its demand, such amount as may be requested by the Company for
the purpose of satisfying its liability to withhold federal, state, or local
income or other taxes incurred by reason of the award of the RSUs or the
delivery of Stock in settlement of the RSUs.


(b)    If the Employee does not satisfy the withholding obligations prior to the
Tax Date (as defined below) by paying sufficient cash to the Company or
transferring ownership of a sufficient number of other shares of Stock to the
Company as provided in Section 8(c), then the withholding tax requirements
arising from the settlement of RSUs shall be satisfied through a withholding by
the Company of shares of Stock that would otherwise be delivered to the
Employee. In such event, the Company shall withhold that number of shares of
Stock that would otherwise be delivered in settlement of RSUs, in each case,
having a Fair Market Value (as such term is defined in the Plan) on the day
prior to the Tax Date equal to the amount required to be withheld as a result of
the settlement of RSUs. As used herein, “Tax Date” means the date on which the
Employee must include in his gross income for federal income tax purposes the
fair market value of the Stock delivered in settlement of the RSUs.


(c)    If the Employee desires to use cash or other shares of Stock to satisfy
the withholding obligations set forth above, the Employee must: (i) make an
election to do so in writing on a form provided by the Company, (ii) deliver
such election form to the Company by the deadline specified by the Company, and
(iii) deliver to the Company the required cash or other shares of Stock having a
Fair Market Value on the Tax Date (as defined above) equal to the amount
required to be withheld.


(d)    To the extent provided in the resolutions of the Committee awarding RSUs
subject to this Agreement, and subject to applicable law, the Employee shall be
entitled to have amounts withheld in excess of the minimum amount required to be
withheld by the Company.


9.    Adjustments in Event of Change in Stock or Fiscal Year. In the event of
any change in the outstanding shares of Stock (“capital adjustment”) for any
reason, including but not limited to, any stock splits, stock dividend,
recapitalization, merger, consolidation, reorganization, combination or exchange
of shares or other similar event which, in the judgment of the Committee, could
distort the implementation of the award of RSUs or the realization of the
objectives of such award, the Committee





--------------------------------------------------------------------------------





shall make such adjustments in the RSUs, or in the terms, conditions or
restrictions of this Agreement as the Committee deems equitable, except that in
the event of any stock split, reverse stock split, stock dividend, combination
or reclassification of the Stock that occurs after the date of this Agreement
(collectively, “future capital adjustment”), the number of RSUs shall be
proportionally adjusted for any increase or decrease in the number of
outstanding shares resulting from such future capital adjustment, any such
adjustment rounded down to the next lower whole share. In addition, if the
Company changes its fiscal year from a year ending December 31, the Committee
may make such adjustments in the RSUs Release Date as set forth in the Base
Instrument as the Committee deems equitable. The determination of the Committee
as to any such adjustment shall be conclusive and binding for all purposes of
this Agreement.


10.    Change in Control. The provisions of Section 6 of the Plan that are
applicable to Restricted Stock Units shall apply to the RSUs. Neither the
immediately preceding sentence nor the provisions of such Section 6 shall affect
any vesting that occurs under Section 9(b)(vi) of the Key Executive Employment
and Severance Agreement (filed by the Company with the Securities and Exchange
Commission with the Company’s Annual Report on Form 10-K for the year ended
December 31, 2014).


11.    Powers of Company Not Affected; No Right to Continued Employment.


(a)The existence of the RSUs shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any combination,
subdivision or reclassification of the Stock or any reorganization, merger,
consolidation, business combination, exchange of shares, or other change in the
Company’s capital structure or its business, or any issue of bonds, debentures
or stock having rights or preferences equal, superior or affecting any property
to be issued in settlement of RSUs or the rights thereof, or dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.


(b)Nothing herein contained shall confer upon the Employee any right to continue
in the employment of the Company or any subsidiary or interfere with or limit in
any way the right of the Company or any subsidiary to terminate the Employee’s
employment at any time, subject, however, to the provisions of any agreement of
employment between the Company or any subsidiary and the Employee. The Employee
acknowledges that a termination of his or her employment could occur at a time
before which the Release Date occurs, resulting in the forfeiture of the RSUs by
the Employee, unless otherwise provided herein. In such event, the Employee will
not be able to realize the value of the property that underlies the RSUs nor
will the Employee be entitled to any compensation on account of such value.


12.    Interpretation by Committee. The Employee agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
Employees awarded RSUs.


13.    Clawback. If and to the extent the Management Development Committee deems
it appropriate for such payment to be made, each Covered Employee shall pay the
Company an amount equal to the Excess Compensation. If the Excess Compensation
is related to Income from vesting of equity awards and if the Covered Employee
continues to hold the shares of Company equity received in connection with such
Income, then to the extent allowed by the Management Development Committee, such
Excess Compensation may be paid to the Company by surrendering to the Company a
number of shares of Company equity equal to the amount of Excess Compensation
divided by the Fair Market Value on the day prior to the payment date.


“Covered Employee” means a current or former employee of the Company or a
subsidiary of the Company who was a Section 16 Filer at an Affected Date
regardless of whether such employee ceased to be a Section 16 Filer thereafter.


“Section 16 Filer” is a person who is required to file reports under Section
16(a) of the 1934 Act, as amended, as such requirement to so file is in effect
at each Affected Date.







--------------------------------------------------------------------------------





“Affected Date” means (1) each Release Date on which, had a Financial
Restatement that was made after such Release Date been in effect at such Release
Date, the number of shares of Company equity delivered in settlement on account
of the vesting of an equity award would have been lower, and (2) each Payment
Date on which, had a Financial Restatement that was made after such Payment Date
been in effect at such Payment Date, the amount of cash paid on account of
incentive compensation would have been lower.


“Release Date” for purposes of this Section 13 only means the date on which an
award of Company equity vests.


“Payment Date” means the date on which cash incentive compensation is paid.


“Excess Compensation” means (i) the difference between the Income that was
recognized by the Covered Employee on an Affected Date and the Income that would
have been recognized had the Financial Restatement referred to in the definition
of Affected Date then been in effect, plus (ii) the value of any income tax
deduction or credit to which the Covered Employee is entitled on account of the
payment to the Company required by this Section 13. The foregoing
notwithstanding, Excess Compensation will be deemed to be zero for each Affected
Date prior to the date on which Covered Employee was a Section 16 Filer.


“Income” means income determined for federal income tax purposes minus the
amount of federal, state and local income taxes and, to the extent applicable,
the employee portion of Social Security and Medicaid payroll taxes, payable on
account of such income. The amount of federal, state and local income taxes and
the value of any deduction or credit contemplated by clause (ii) in the
definition of Excess Compensation shall be computed by assuming that Income is
taxed at the highest marginal rate, with such rate for any state and local
income taxes appropriately adjusted to reflect the benefit of an itemized
federal deduction for such taxes (if in the case of local taxes, such taxes are
eligible for such a deduction), which adjustment shall be made by assuming that
no reduction in such deduction on account of the Covered Employee’s adjusted
gross income applies.


“Financial Restatement” means any accounting restatement due to material
noncompliance with any financial reporting requirement under the federal
securities laws.


The interpretation of this Section 13 and all computations under it shall be
made by the Management Development Committee and shall not be reviewable or
subject to challenge by any other person.


14.    Miscellaneous.


(a)This Agreement shall be governed and construed in accordance with the laws of
the State of Wisconsin applicable to contracts made and to be performed therein
between residents thereof.


(b)The waiver by the Company of any provision of this Agreement shall not
operate or be construed to be a subsequent waiver of the same provision or
waiver of any other provision hereof.    


(c)The RSUs shall be deemed to have been awarded pursuant to the Plan and the
action of the Committee authorizing such awards; as a result, such awards are
subject to the terms and conditions thereof. In the event of any conflict
between the terms hereof and the provisions of the Plan or such authorization,
the provisions of the Plan (to such extent) and/or such authorization shall
prevail. Any and all terms used herein, unless specifically defined herein shall
have the meaning ascribed to them in the Plan. A copy of the Plan is available
on request of the Employee made in writing (including by e-mail) to the
Company’s Secretary.


(d)Any notice, filing or delivery hereunder or with respect to RSUs shall be
given to the Employee at either his usual work location or his home address as
indicated in the records of the Company, and shall be given to the Committee or
the Company at 250 East Kilbourn Avenue, Milwaukee 53202, Attention: Secretary.
All such notices shall be given by first class mail, postage pre‑paid, or by
personal delivery.







--------------------------------------------------------------------------------





(e)This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
benefit of the Employee, the Beneficiary and the personal representative(s) and
heirs of the Employee, except that the Employee may not transfer any RSUs or any
interest in any RSUs.


(f)As a condition to the grant of the RSUs, the Employee must execute an
agreement not to compete in the form provided to the Employee by the Company.


The end of Section 14 is the end of the Incorporated Terms. The remainder of the
Agreement is contained in the Base Instrument.





